DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  KASOWITZ BENSON TORRES LLP,
                            Appellant,

                                     v.

    STEVEN MARIANO and SIMPSON THACHER & BARLETT LLP,
                         Appellees.

                               No. 4D19-165

                              [October 3, 2019]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John B. Bowman, Judge; L.T. Case No.
CACE17-021733.

   Kelly Anne Luther and Giselle Gonzalez Manseur of Kasowitz Benson
Torres LLP, Miami, for appellant.

  Eric M. Yesner, William R. Scherer and Russell R. O’Brien of Conrad &
Scherer, Fort Lauderdale, for appellee Steven Mariano.

PER CURIAM.

   Affirmed.

LEVINE, C.J. GERBER and FORST, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.